Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 1 of 26. PageID #: 6050




                      EXHIBIT A
   Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 2 of 26. PageID #: 6051
                                 Bias-Free Policing

Title: Bias-Free Policing

Recommended Time: 4 Hours

Primary Audience: Patrol Officers, Detectives, Supervisors

Module Goal: Procedural Justice and Police Legitimacy understanding and
application

Required Materials: Procedural Justice and Police Legitimacy Facilitator
Guide 2, OPOTA Community Diversity and Procedural Justice Lesson Plan,
GPO Bias-Free Policing

Learning Objectives: At the completion of this module, students will be able
to:

            •   Understand and engage in bias-free policing and use tools to
                combat implicit bias
            •   Understand and employ procedural justice and police legitimacy
                concepts

                                Recommended Time Allocation

                                                                    Recommended Time
                                       Unit                             (hours)


                 Procedural Justice and Police Legitimacy                      4




                               Total                                       4 hours




                                                                   Page 1 of 25
    Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 3 of 26. PageID #: 6052
                                  Bias-Free Policing




                                                                                          Instructor Notes

        I. Course Overview
                A.     Implicit Bias
                B.     Procedural Justice
                C.     Four Pillars of Procedural Justice
                D.     Legitimacy
                E.     Community Bank Account
                F.     Traps defined
                G.     Fast Traps
                H.     Slow Traps
                I.     Defusing Traps
                J.     Tactical Approach to Procedural Justice-LEED




II. Purpose

    A. The purpose of this course is to refresh topics from 2018 training to continue
       to understand and engage in bias-free policing and provide officers tools to
       combat implicit bias.

    B. To provide officers with a basic understanding of Procedural Justice and
       Legitimacy




III. Introduction

    A. Student Expectations
           1. Explain to the class that officers are expected to take an active role in
       the training
           2. Class participation is mandatory; if you don’t participate, you will be
       removed from class.
       3.      If you are disruptive to the classroom environment, you will be
       removed from class.
       4.      Students removed from class will be subject to the disciplinary
       process.

                                                                           Page 2 of 25
Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 4 of 26. PageID #: 6053
                              Bias-Free Policing


       5. Taking an active role in training will help you understand better and
    get the most out of the training
    6.      Questions are welcomed and instructors will attempt to explain all
    aspects of the lesson plan.
    7.      Complaints about the value or necessity of the training do not support
    the learning goals of this training and will not be permitted to disrupt the
    training.

B. Implicit Bias-What is it?
       1. Preference (positive or negative) for a
            social category based on stereotypes or attitudes that we
            hold and tend to develop early in life and that operate
            outside of our awareness
       2. Everyone develops implicit associations about others based on
            characteristics like race, skin tone, income, sex and other physical
            attributes. Biases are learned; we start learning them from the time
            we are born. All of the things we see and hear contribute to these
            biases. We probably aren’t aware of most of what we are absorbing.
            Our brains make these associations in relationship to race, gender,
            sexuality, and other identities - we call those implicit biases. Implicit
            Biases are attitudes and stereotypes that are not consciously
            accessible through introspection. When we find out that we have
            them, we may indeed reject them as inappropriate
       3. Implicit biases are largely hidden from our conscience, but their
            effects are pervasive and powerful
       4. Understanding implicit biases is important because
            they have the potential to impact our interactions and
            efforts to engage with different groups of people or people with
            certain characteristics, and use procedural justice tactics to promote
            police legitimacy
       5. When discussing implicit biases, emphasize that everyone
            possesses them
       6. Imposing your implicit bias onto the situation can be interrupted
            through understanding and self-awareness in order to limit the
            presence of it in interactions.
C. Remove labels-Coca Cola video:
D. https://www.youtube.com/watch?v=84OT0NLlqfM
E. Video Debrief
       1. The introduction uses the word prejudices – is it the appropriate
            word? Why or why not?
       2. Prejudice is the wrong word here-They are actually stereotypes-
            generalizations about the perceived “typical” characteristics of a
            social category (product of implicit bias)
       3. If you had been in the darkened room and part of the discussion,
            what kind of responses would you have had

                                                                        Page 3 of 25
   Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 5 of 26. PageID #: 6054
                                   Bias-Free Policing

IV. Implicit Bias-The Role of the Brain

    A. In general, there are TWO MODES OF THINKING –
           1. Automatic(System 1)
           2. More deliberative (System 2)
           3. System 2-Deliberative thinking Characteristics
                    a. Conscious
                    b. Effortful
                    c. Controlled
                    d. Deliberative
                    e. Slower
           4. Class Exercise – Write on the board the following math problem:
              17 X 24
                    a. Ask students what type of problem it is.
                    b. Key takeaways – Students will automatically recognize it as a
                       multiplication problem. This is an example of System 1
                       thinking. It should be pointed out that students most likely
                       also immediately and effortlessly had some ballpark answer
                       to the problem (e.g., it’s more than 2, but less than 10,000).
                    c. Ask students to calculate the answer (408) without using a
                       calculator or phone.
                    d. Key takeaways – Students need to activate System 2
                       cognition to solve the problem. It requires the attentive,
                       deliberate reasoning abilities of System 2. It takes more
                       effort, more attention, and more time for this task than to
                       simply recognize it to be a multiplication
                       problem, know how to solve it, or ballpark an answer. The
                       intense focus mechanisms of the brain enable us to perform
                       tasks like this successfully.
           5. Class Exercise – (Stroop Test). The Stroop Test was designed to
              show how our minds do some things quickly and effortlessly, but
              other tasks less quickly.
                    a. Display PPT Slide. As a class, have the students read aloud as
                       quickly as they can the words displayed. State to class: Once
                       we are readers we can read these very quickly.
                    b. Display PPT Slide. As a class, have the students state aloud
                       as quickly as they can the colors displayed. State to the class:
                       We also recognize and call out colors easily, just not as
                       quickly.
                    c. Before displaying the next slide, give directions to the class to
                       say the colors that they see, not the color that is written (e.g.,
                       if the word “Blue” is printed in a red color, they should say
                       red).
                    d. Display PPT Slide. As a class, have the students read the
                       words. Discuss the difference in the level of effort required to


                                                                            Page 4 of 25
Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 6 of 26. PageID #: 6055
                             Bias-Free Policing

                  read the words when the font color did not match the color
                  word displayed and the earlier examples.
               e. Key takeaways – We instantly recognize words; we don’t have
                  to really think about them to give a quick answer. When the
                  messages don’t match the words, however, we have to inhibit
                  our automatic response to perform the task. We can do it, but
                  it is harder and slower, and if we don’t slow it down, we will
                  make mistakes.
               f. Question to Class:
               g. From this exercise, what do we know about
                  System 1 – automatic thinking as it relates to police work?
                  Ask class for examples
               h. Police Example: You receive a call for an irate female outside
                  of a bar. As you pull up to the bar you see the female and
                  hear her yelling; so you assume she is drunk. Further invest
                  reveals she takes psyche medications and is off her meds.
                  She also resides in an apartment above the bar. Automatic
                  thinking caused you to automatically assume she was drunk
                  being that she was irate outside of a bar


       6. System 1
               a. Automatic thinking
               b. Characteristics
                       1. Unconscious
                       2. Effortless
                       3. Automatic
                       4. Uses associative memory
                       5. Very fast
                       .
       7. Class Exercise – Write the following on the board:
           Lime, Green
           Lemon, Yellow
           Sky, ________
       8. Have the class read aloud the words and fill in the blank at the end
       9. Key takeaway – Most, if not all students, will complete the last pair of
           words with “Blue” because of System 1 thinking, which uses
           associative memory.
B. Protection mechanism – we evaluate everything we see
   and everyone we meet within 200 milliseconds to
   determine if something is threatening or not
C. Development of the associations that serve as prompts in
   System 1 thinking
           1. Over time, based on experiences and influences of family, friends,
               media, we begin to associate characteristics (positive and
               negative) with certain people groups

                                                                      Page 5 of 25
Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 7 of 26. PageID #: 6056
                             Bias-Free Policing

          2. These associations strengthen over time and become automatic
          3. Association examples
              a. Stereotypes of gender and science or careers
              b. Studies have shown that there are stereotypes associating
                  science with males more than with females.
               c. Gender stereotyping causes female students to be seen as
                  less talented than male students in all areas of science
              d. Attitudes of race, age, sexuality, disability, weight, ethnicity,
                  religion
D. Question to Class –
          1. Whose associations do you think impact policing?
          2. Desired Answers:
                  a. Citizens
                  b. Law enforcement officers.
                  c. Media-– blonde female vs black male characterizations by
                  the media as “non-threatening vs threatening” on the basis of
                  description only
          3. What types of experiences shape associations that can impact
          our efforts to achieve police legitimacy?
          4. Desired Answers:
                  a. Personal experiences (i.e., direct experiences)
                       1. Officer – some officers assigned to work in high crime
                  neighborhoods may develop prejudices
                  about the culture groups within those
                  communities and with whom they most frequently
                  interact.
                                a. Police deal with three to six percent of the
                           population daily, and that population consists
                           of the people who normally commit the crimes
                                b. The police rarely deal with the 94 to 97
                           percent of the population who are law abiding
                                c. Because of their experiences, some officers
                           can begin to develop over time an “us versus
                           them” mentality
                       2. Citizen – regardless of race, citizens who have a
                           negative interaction with police have a lasting,
                           negative perception of police
                   b. Vicarious experiences (i.e., indirect experiences)
                           1. Officer-Beyond personal experiences, perceptions
                           can be
                           shaped by vicariously experienced encounters
                                   a. Messages are shared and experienced via
                                   media
                                   b. Individuals experience police indirectly
                                       through
                                   a prism of others (e.g., family, friends,

                                                                      Page 6 of 25
   Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 8 of 26. PageID #: 6057
                                 Bias-Free Policing

                                        neighbors, social media)
                                        c. Even if a person does not personally have
                                            a negative encounter, a person’s
                                            perception of
                                        police can be impacted by other people’s
                                        experiences that have been shared with
                                        him/her
                               2. Citizens-Less transfer of positive encounters
                       .




V. Procedural Justice and Police Legitimacy

           1. Define Legitimacy
                   i. A psychological property of an authority, institution, or social
                      arrangement that leads those connected to it to believe that it
                      is appropriate, proper, and just
                  ii. The key defining feature of a legitimate authority is that
                      people feel obliged to voluntarily comply with that authority’s
                      directives. This voluntary compliance is distinct from
                      compliance out of fear of punishment or expectations of
                      reward
                 iii. Police require legitimacy if they are to function effectively,
                      ethically, and legally. When citizens consider the police to be
                      legitimate, they are more likely to cooperate with officers,
                      defer to them in moments of crisis, and obey the laws they
                      enforce.
                 iv. Without voluntary consent of the public to be policed, police
                      will become oppressive and forceful, undermining their goal
                      to act on behalf of and in cooperation with those they police.
                  v. This is research that is increasingly supported as making a
                      difference, having an impact and being valid.
                 vi. The research was conducted by Tom Tyler of the Yale Law
                      School Legal Faculty
           2. Define Procedural Justice
                   i. Procedural Justice: The procedures used by police officers in
                      which citizens are treated fairly and with proper respect as
                      human beings.


                                                                          Page 7 of 25
Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 9 of 26. PageID #: 6058
                          Bias-Free Policing

             ii. Another way to think about procedural justice is by
                 considering this equation
                 1. ASSESSMENT = OUTCOME + PROCESS
                 2. The ways in which community members develop opinions
                 about a specific interaction with an officer (their assessment)
                 is based primarily upon two things: the outcome of the
                 encounter (whether they received a ticket, for example) and
                 the process of the encounter (how the officer came to the
                 decision about whether to give a ticket and whether the
                 officer explained their decision making process). In short,
                 procedural justice is concerned not exactly with what officers
                 do, but also with the way they do it.
           iii. Research has shown that often the process is more important
                 than the outcome of the encounter in shaping a community
                 member’s assessment of the interaction
            iv. In recent years, procedural justice and how it relates to the
                 profession of policing have been topics of research worldwide.
                 Psychologists, sociologists, and criminologists alike have
                 studied the pillars of procedural justice in police-community
                 interactions. The main finding from this body of research is
                 that “police can achieve positive changes in citizen attitudes
                 to police through adopting procedural justice dialogue as a
                 component part of any type of police intervention” (Mazerolle
                 et al. 2012). Much of the research in this area has been led
                 by Tom Tyler at Yale (formerly New York University. Dr. Tyler’s
                 work identifies the main components of procedural justice
                 (also known as the “pillars” of procedural justice)
             v. “Did you know”-Procedural Justice-POST Video
                          https://post.ca.gov/did-you-know-procedural-justice
            vi. 1. This video emphasizes the four Pillars of Procedural
                 Justice: Voice, Neutrality, Transparency and Impartiality.
                 These pillars are modeled by the officer during a conversation
                 with the driver of the stopped vehicle.
           vii. The four pillars of procedural justice are:
                 1. Give people a voice (listen)
                          a. Everyone wants to feel as though they have
                          a measure of control over their fate; having
                          voice in situations that may be somewhat out
                          of their control (such as whether they get a
                          traffic ticket) helps them to feel that their
                          opinions matter and that someone is listening
                          to their side of the story, taking them
                          seriously, and giving some consideration to
                          their concerns.
                          b. Example:


                                                                   Page 8 of 25
Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 10 of 26. PageID #: 6059
                          Bias-Free Policing

                       c. If a community member involved in a minor
                       car crash is provided an opportunity to tell
                       their side of the story to a police officer early in the
                      encounter, their overall assessment of the interaction
                      with that police officer will likely be positive. Giving that
                       community member voice in that moment will
                       affect their perception of policing and police
                       officers in the future.
                2. Neutrality (be fair, open to a range of possibilities and not
                prejudging)
                       a. The perception of fairness is not just about
                       outcomes. As noted earlier, people consider
                       both the outcome of a decision and the
                       process by which the decision was made
                       when forming their opinion about whether a
                       decision was fair
                       b.Example:
                       c. If a member of the public receives a
                       speeding ticket (negative outcome) but was
                       treated in a way they perceive to be fair during
                       the interaction with the
                       officer issuing the ticket (positive process), the
                       driver is more likely to feel that the encounter
                       was fair and is less likely to contest the ticket
                       or register a complaint against the officer.
                       d. The driver is also more likely to voluntarily comply
                       with the officer’s requests, such as producing
                       identification when asked, and to come away
                       from the encounter with a positive opinion of
                       the law enforcement agency.
                3. Transparency
                       a. Decisions unfold out in the open as much as
                       possible as opposed to behind closed doors
                       b. Example
                       c. When officers are clear and honest about the
                       rationale, what is going to happen next, and /or
                       explain the situation as
                       possible, community members are more likely
                       to accept officers’ decisions—even if they are
                       unfavorable to them.
                4. Respect (Builds Impartiality)
                       a. Unbiased decision making
                       where decisions are made based on relevant
                       evidence or data rather than on personal
                       opinion, speculation, or guesswork.


                                                                      Page 9 of 25
Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 11 of 26. PageID #: 6060
                            Bias-Free Policing

                          b. Americans have a strong sense of equality,
                          and especially in our media-driven society—
                          which allows for instant answers to nearly
                          every question via the Internet—we want the
                          facts. When people take the extra few minutes
                          to make apparent to others the data used to
                          make decisions, understanding and
                          acceptance readily ensue.
                          c.Think of the pillars as tools that, when used,
                          build mutual respect and trust between and
                          among police officers and the community
                          members they interact with from day to day.
                          The four pillars represent strategic behaviors
                          that, when applied by police officers, increase
                          the likelihood of a positive overall assessment
                          by community members. Every interaction
                          between law enforcement officers and the
                          public is an opportunity for law enforcement to
                          build relationships, shape the reputation of
                          the department, and increase overall
                          community satisfaction.
          vii.    Live PD Old man with gun-Video assessment-example of good
          Procedural Justice by the primary officer.
          Play video https://youtu.be/KxyxqGnbcC8
          Note how the officer is respectful even with prior knowledge of the
          males past crimes. Also how he explains Miranda.
          The back up officer on scene decides to stop listening. When the
          suspect wants to finish his statement, the officer responds “I don’t
          care”. While the primary officer listens to the man and continues to
          explain, why the male is being arrested and why he cannot have a
          weapon.


       3. Procedural Justice affects Legitimacy
               i. Procedurally just policing rests on the assumption that people
                  form assessments of legitimacy based on how the police
                  exercise their authority. When officers give citizens a voice
                  (listen) and are objective and respectful, police officers gain
                  the trust of the citizenry. The procedural justice process of
                  fairness and respect leads citizens to view the police as
                  legitimate and trustworthy when utilizing Procedural Justice
                  and Gaining Legitimacy
              ii. The police, when they are able, should explain what they are
                  doing and what they are doing it =Transparency



                                                                    Page 10 of 25
Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 12 of 26. PageID #: 6061
                             Bias-Free Policing

             iii. Procedural justice also encompasses the concept of people
                  understanding what is happening to them, why, and what they
                  can expect next=Impartiality
             iv. Police Officers Benefit Because:
                     1. Safety increases (i.e. Not having to use force as often
                         due to higher voluntary compliance)
                     2. Stress levels lower (i.e. When everyone treats people
                         with decency, we can be happier and more pleasant
                         at work and at home)
                     3. There are fewer complaints (i.e. By talking to others
                         professionally, we can receive fewer complaints)
                     4. There is greater cooperation from citizens (i.e. When
                         we build rapport with the community by utilizing
                         procedural justice, we are more likely to gain
                         information about crime that is occurring in the
                         community)
                     5. Voluntary compliance is gained from citizens (i.e.
                         When we treat others how we want to be treated, they
                         will be more likely to comply
                     6. Crime possibly reduced and increased cooperation
                         affecting clearance rates (i.e. enhanced community
                         confidence and trust in the police – making the police
                         more likely to partner with law enforcement to solve
                         and prevent crime, and address the underlying
                         community problems that might foster crime if left
                         unaddressed)


   4. Legitimacy

          a. The police gain legitimacy through procedural justice.

          b. The public view the police as entitled to exercise their authority in
          order to maintain social order, manage conflicts, and solve problems
          in the community.

          c. Legitimacy reflects trust and confidence in the police, acceptance
          of police authority (less confrontation), and views police actions as
          morally correct and appropriate (fairness).

          d. Legitimacy is beneficial to the police because it promotes decision
          acceptance, desirable public behaviors (self-regulation), compliance
          with the law, and cooperation with the police.

          e. Police Legitimacy

                   1. The belief that the police are entitled to call upon the public
                   to comply with the law.

                                                                       Page 11 of 25
Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 13 of 26. PageID #: 6062
                           Bias-Free Policing

                 2. It is the within the rights of the police to exercise power.

                 3. Police Legitimacy enables the police to shape the behavior
                of citizens.

                 4. The police need people to accept their decisions & follow
                the law voluntarily.

                 5. Through voluntary submission to police directives.

                 6. Factors Influencing Compliance

                         a. People voluntarily obey the law when:

                         b. There is a credible risk that
                         people will be caught & punished for crime;

                         c. They believe in the moral rightness of the law;

                         d. They believe in the legitimacy of the authority
                         enforcing the law

                 7. Factors influencing the acceptance of police decisions

                         a. The degree to which the police are generally
                         regarded as legitimate.

                         b. The degree to which decisions are regarded
                         as favorable & fair.

                         c. Residents are more willing to cooperate with the
                         police by engaging in community activities, reporting
                         crimes or identifying suspects when they view the
                         police as legitimate.

                 8. Gaining Legitimacy

                         a. The police can gain legitimacy when they
                         practice concepts of Procedural justice

                                 i. PERFORMANCE: Effectively control
                                 crime & criminal behavior.

                                 ii. DETERRENCE: Creating a credible risk of
                                 detection & apprehension of offenders.

                                 iii. Establishing a fair
                                 distribution of police services across citizens
                                 & their communities.

          f. Conclusions on Legitimacy

                                                                      Page 12 of 25
   Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 14 of 26. PageID #: 6063
                                  Bias-Free Policing

                        1. Police have more control over how they treat people than
                        they do over the crime rate.

                        2. By becoming procedurally sensitive, police can have more
                        control over the way people view their legitimacy than if they
                        had to rely solely on deterrence & their performance in
                        controlling crime & disorder.

                        3. “Is Procedural Justice the Secret Ingredient?”-Tracy Meares
                        video-Yale

                        4. Video is approximately 21 minutes long

                        5. https://www.youtube.com/watch?v=OeRyOJwNZrM

                 * All of the above promote officer safety and public TRUST.




VI. Neutrality

            1. Decision-making that is fair and impartial leads to good results. An       Instructor Notes
               officer needs to exhibit neutral feelings and objectivity toward all
               people. REMEMBER non-verbal cues and what type of message that
               they send.

            2. Unbiased decision-making is not based on personal bias; it is
               consistent and transparent. The decision is applied equally to all, and
               allows people to see that the decision has been neutral. For example,
               when police officers explain why a person has been stopped, they are
               explaining the process and displaying transparency.


VII. Community Bank Account-(Example of how legitimacy works)

            1. We – as a Division and as individual officers -- make deposits into a
               financial bank account and build up a reserve from which we can
               make withdrawals, if needed. A community bank account is a
               metaphor that describes the amount of trust that has been built up by
               the police with the community.
            2. If the police make deposits into the community bank account through
               courtesy, kindness, and honesty, then they build up a reserve. The
               community trust towards the police becomes higher with a built up
               reserve, and even if the police make a mistake, the reserve will
               compensate for the mistake. Example: RNC was a great example of a


                                                                          Page 13 of 25
   Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 15 of 26. PageID #: 6064
                                    Bias-Free Policing

                  reserve in the bank account. Historically National Conventions have
                  protesting and rioting. In Cleveland the public showed trust towards
                  the police due to buildup of reserve from displaying courtesy,
                  kindness and honesty to the public.
            3.    But if the police have a habit of showing the community discourtesy,
                  disrespect, over reacting, ignoring people, and betraying trust, then
                  eventually the community bank account will be overdrawn. If a large
                  reserve of trust is not sustained by continuing deposits, the
                  relationship will deteriorate. Building and repairing relationships are
                  long-term investments (Covey, 2004).
            4.    ASK: How often do the citizens see the “withdrawals”? QUESTIONS to
                  ask the learners and consider:
                       v. Are we making deposits or withdrawals while working with the
                           citizens?
                      vi. What is the impact of a withdrawal to YOU, the Department,
                           and the community?
                     vii. What impact does our policing have on future generations?
            5.    REMEMBER: Procedural Justice is a deposit in the community bank
                  account.
            6.    Every encounter is either a deposit or a withdrawal. Exercise of police
                  authority doesn’t have to be a withdrawal. If done with Procedural
                  Justice principles, it can be a deposit In other words, every contact is
                  an opportunity to increase our legitimacy. (Are you making a deposit
                  or withdrawal with the way you police?).
            7.    Emphasize that this means that every single officer’s actions affect
                  the “bank account” held by the entire Division of Police. The actions
                  of any one officer affect how other officers are perceived by the
                  community.
            8.    How many deposits does it take to make up for one withdrawal? Does
                  one encounter affect how future generations look at the police?

VIII. By deploying Procedural Justice tactics we avoid falling into traps which will
minimize misjudgment in policing

VIII. Traps Defined

            1. What are traps?
               Traps are situations that trigger mental reactions which
               influence behaviors. These behaviors are unrelated to the
               nature of one’s character or conscious intentions. We will get
               into the definition of fast traps next

IX. Fast Traps:

        A. Fast Traps: Shortcuts in the Brain
              1. Purpose: To introduce the concept of fast traps.
              2.       Delivery of Content:

                                                                            Page 14 of 25
Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 16 of 26. PageID #: 6065
                            Bias-Free Policing

         3.       Desired responses:- the joke, yolk example, the auto-pilot
         drive home- those
         are called fast traps. They are energy-saving shortcuts that
         develop in our brain. The definition of a fast trap is an overreliance
         on implicit biases. Fast Traps correspond to
         implicit bias For example,
         a person is more likely to show implicit bias when faced with
         time or cognitive resource constraints, thus falling into a “trap”
         set by the situation. They are fast because the cognitive process
         occurs quickly (fractions of a second), and outside of conscious
         awareness or control (by the time you realize you’re in a trap,
         you have already fallen into it).
   B. Example
         1. Delivery: Explain the following scenario to the class
         2. A female calls the police for a domestic violence situation. When
             you arrive you notice bruises on her arm. The other person is not
             on scene. You make the assumption that the female is obviously
             the victim. Upon further investigation you receive information
             that your “suspect” is at the hospital. Upon arrival you learn the
             male has a stab wound and cuts on his hands. The male is the
             actual victim in this scenario
         3. We easily associate females as victims, but know all too well that
             females can be violent too.
         4. We make automatic associations and overreliance on implicit
             biases.
         5. That’s why it’s easy to remember fast traps as shortcuts in the
         brain.
   C. Examples-Positive
         1. Delivery: You have a subject who is continually scanning the room
             most likely looking for an exit and may run. This can be a positive
             implicit bias as a safety factor for police. Always being aware.
         2. You arrive at an MVA involving a 45 year old male driver vs. a 20
             year old male driver. Age Bias. Not as attentive to what 20 year
             old has to say. Implicit associations are cognitive links between
             two concepts that become automatic.
         3. When one concept is made important (primary), the other
             becomes more accessible, without conscious deliberation.
         4. For example, if I say “bread” to you, you probably automatically
             think of “butter.”
         5. Discussion of stereotypes of           police in
                  the media.
                   i. “What representations do we see of police in the mass
                  media?”
                  ii. Follow up by asking, “How could these media
                  representations create fast traps)?”
                 iii. Highlight instances of exemplary policing

                                                                   Page 15 of 25
Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 17 of 26. PageID #: 6066
                             Bias-Free Policing

                  iv. Could model good interactions between officers and the
                      community


   D. Situations that Create Fast Traps
          1. Purpose: To go more into depth about the situations that create
          fast traps.
          2. Delivery of Content: The defining characteristic of a fast trap is
          that it allows for situational differences. For example, a person is
          more likely to show implicit bias when faced with time or
          cognitive resource constraints (Restrictions imposed by the limited
          nature of human cognition and information processing abilities.), thus
          falling into a “trap” set by
          the situation. We call this a fast trap because the cognitive
          process occurs quickly (fractions of a second), and outside of
          conscious awareness or control (by the time you realize you’re
          in a trap, you have already fallen into it).
          3. We understand that it’s hard to talk about traps without feeling
          personally attacked. Even when we discuss the importance of
          situations, it’s still a tricky conversation. People want to think
          that they are in complete control of their behavior and are
          impervious to any kind of bias. But that’s the thing about Traps
          everyone is susceptible to them, it’s just because that’s how the
          brain works. Fast traps cause the brain to skip right from idea to
          behavior, so we are more susceptible to them when we are
          mentally taxed, in a bad mood, feeling threatened, are a novice
          or a rookie, need to make a quick decision, and/or multitasking.
          These situations can cause our brain to hop from implicit bias,
          the idea based on stereotype, right to behavior, which is
          discrimination. In a fast trap, your explicit attitudes don’t play a
          role whether you have prejudice or not.
   E. More Examples of Fast Traps
          1. Purpose: To provide more examples of police-related fast traps
          2. Delivery of Content: Fast traps:
                     i. Image of cops- Officers walk into this type of training with
                        a negative impact of pre-conceived notion- you might be
                        resistant to a training that is meant to help make you
                        safer
                            1. Like wearing seat belts, carrying tourniquets on
                                  belt, think
                            of a specific departmental change that was initially
                            met with resistance but ended up being good)

   F. Sandra Boyle video-Fast trap- Videos\sandra boylr-britains got talent
      2009 episode 1 - Google Search.html


                                                                      Page 16 of 25
  Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 18 of 26. PageID #: 6067
                               Bias-Free Policing

      G. When Sandra Boyle first appeared on the stage the judges wrote her off
         due to her plain elderly looking appearance. As soon as she starts singing
         the judges and the audience are in awe of her amazing voice and talent!
         Examples: Irate male in urban clothing. May first appear like he’s the
         problem. In reality he’s the victim and irate due to being victimized.


      H. What We Are Asking
            1. Purpose: This slide provides the expectations of when and how
            officers should try to avoid falling into traps.
            2. Delivery of Content: What we are asking you to do is engage in
            self reflection when there is time to do so. When
            appropriate, try to be aware of:
                       i. What are the factors that lead me to think of someone as
                          a suspect, offender?
                      ii. Are there any stereotypes that could influence that
                          decision?
                     iii. How might those stereotypes interfere with your ability to
                          do your job or endanger officer and public safety?

      I.   Fast trap video-assessment
              1. Crash – I want the locks changed
                       i.https://youtu.be/EbarO9zF81Y
              2. How is this an example of a fast trap?
              3. Explain prior scene where Sandra Bullock is robbed in the car by
              two black males she assumed were gangbangers based on
              appearance
              4. Desired responses: The locksmith’s appearance causes Sandra
              Bullock to assumes he is a gangbanger and that he will rob her. She
              is under stress due to the prior robbery and is afraid she will be
              victimized again based on race and appearance.




X. SLOW TRAPS

   A. Slow Traps
         1. Go over definition of slow traps: slow traps refer to
                   situations that puts someone at risk of being perceived
                   negatively in a domain they care about. For example, research
                   has found that in
                   interracial interactions, racial minorities tend to try to avoid
                   being the targets of prejudice, while whites tend to try to
                   avoid appearing prejudiced (e.g., Bergsieker, Richeson, &

                                                                       Page 17 of 25
  Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 19 of 26. PageID #: 6068
                                Bias-Free Policing

                    Shelton, 2003). We call these slow traps because the
                    cognitive process occurs more slowly (e.g. over the course
                    of minutes, hours, extended interactions, etc..) and within
                    conscious awareness and control (you realize you’re in the
                    trap during the event, and you can at least try to steer clear
                    of it - though sometimes these attempts can fail or backfire).
   B. Go over when we are more
                    likely to fall into a slow trap. Just like fast traps, we are
                    more susceptible to falling into slow traps when we are:
                         1. Mentally taxed
                         2. In a bad mood
                         3. Feel threatened
                         4. A novice
                         5. Making quick decisions
                         6. Multitasking

   C. Examples of Slow traps
         1. Change of behavior not to be viewed fitting a stereotype.
         2. White male officer = racist.
         3. Officer goes out of their way to prove they are not racist. May be too
            complacent in an attempt to not offend anyone, or fear of being
            called racist. Could put them at risk.

              a. “As soon as we pulled up the male started to claim that we
              were harassing him because he was black. I didn’t initially
              pat him down to try to set him at ease.” Subject has firearm
              on him.

          4. Over-tipping a server
          5. No buying watermelon (black)
          6. No eating donuts (police)
   D. Example of officer not falling into any traps, made no assumptions on age or
      any other factors, he does not let the males age change his behavior or
      actions Live PD Old man drug dealer
   E. https://youtu.be/KFHbA3VpoAI



XI. DEFUSING TRAPS


   A. Defusing Traps - What We Are Not Asking
         1. Purpose: To begin the conversation with trainees of tactics
             where they can defuse, or overcome traps, while on duty. But
             first, you must provide clear expectations of what we do NOT
             mean by defusing traps.
         2. Delivery of Content: This final module will provide some

                                                                       Page 18 of 25
Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 20 of 26. PageID #: 6069
                              Bias-Free Policing

            concrete tactics that you can employ while on duty to make sure
            you’re not falling into slow or fast traps when interacting with
            the community. Before we get started, I want to reiterate that
            that we are not asking you to stop:
                   i. using your instincts
                  ii. using your experiences
                iii. using your knowledge
                 iv. keeping yourself safe at the risk of someone’s feeling
B.   What We Are Asking- Slide 77
        1. Purpose: To remind participants of the expectations of when
            and how officers should try to avoid falling into traps.
        2. Delivery of Content: What we are asking you to do is engage in a brief
            moment of
            self reflection. Try to be
            aware of:
                   i. What factors in a given situation are leading you to think of
            someone as a suspect?
                  ii. Are there any stereotypes that are informing that decision?
C.   Example
        1. Self-reflection. Ask if you are using the best information available or
            the most convenient information.
        2. Convenient information=> Fast traps.
        3. Proper investigation. Don’t skip steps.
D.   Personal Goals in Policing
        1. Purpose: To remind learners what their personal goals as a
            police officer are.
        2. Delivery of Content: In addition to our professional goals, we
            also have personal goals as officers to:
                   i. Go home safe!
                  ii. Limit or get no complaints
                iii. Don’t get sued
                 iv. Have fun every day at work
                  v. Get promoted
                 vi. Don’t get fired
                vii. Retire
               viii. Live long and prosper
E.   How Do Traps Interfere With All of These
     Goals?
        1. Purpose: To remind learners how traps can jeopardize officers’
            personal goals.
        2. Delivery of Content:
        3. Goals:
                   i. Go home safe!
                  ii. Errors in identifying danger
                iii. Limit or no complaints
                 iv. Increased Complaints

                                                                      Page 19 of 25
  Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 21 of 26. PageID #: 6070
                                 Bias-Free Policing

                     v. Don’t get sued
                    vi. Have fun every day at work
                   vii. Get promoted
                  viii. Don’t get fired
           4. Remind the training group that avoiding traps is in their best
              Interest.:
              a. Question to class-Why should you care about avoiding traps?
              b. Desired responses, traps can:
                      i. Incite community anger
                     ii. Lead to uninformed police decisions
                   iii. Reduce officer satisfaction
                    iv. reduce community trust and confidence
                     v. Decrease legitimacy of the Division of Police, which makes all
                         of our jobs harder
           5. It’s important to try to avoid falling into these traps because
              falling into them could reduce both trust and safety within the
              communities you police.
           6. “Imagine a neighborhood where everybody feels like if they call
              the police, they’re going to get treated badly. That’s the kind of
              neighborhood that criminals like, because they know that the
              people there are going to be scared to call the police or will not reveal
              themselves as callers or witnesses. Similarly,
              if you’re being attacked or your home is being attacked, you’d
              better hope that the person next door feels comfortable calling
              the cops. And a history of bias, failure to use tactics of procedural
              justice and history of racial bias makes that less likely.”
           7. Therefore, it’s important to understand how your own implicit
              biases might be operating in policing and to try to defuse traps
              in your everyday policing, to not only protect the communities
              you serve, but also to protect yourself.
   F. Avoiding Traps
   G. Do not try to figure out the assignment before arrival (neutral). It is ok to
      think about it what the assignment could entail. However do not let that be
      you basis on the assignment will go. Every assignment is different. No
      matter if you have been to the same address, for the same assignment 100
      different times.
   H. Ex: DV, Female calls states that her husband and she are fighting. Every
      time responding to this house there is no domestic violence. It is always a
      verbal argument. Do not take the mental short cut and assume it will be like
      every other time. Do a proper investigation to avoid falling into the fast trap.




XII. The following concepts can be used as a Tactical Approach to Providing
procedural justice to foster legitimacy:

                                                                         Page 20 of 25
  Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 22 of 26. PageID #: 6071
                                 Bias-Free Policing

LEED-Four Basic Principles

   A. Listen and Explain, with Equity and Dignity
   B. What problems does LEED help us address?
   C. LEED ties our commitment to equality and respect to clear, explicit behavior
      and verbal communication.
   D. By addressing these four critical human needs on every call, officers elevate
      the quality of the interaction and people are more likely to see police as
      helping rather than controlling. The result is improved officer safety and
      increased community trust.
   E. Three steps of LEED
          1. Introduction
                   a. Make the scene safe
                   b. Greet the person, identifying yourself, treat them with respect
                   c. Slow the situation down if feasible and begin a deliberative
                       process for evaluating the fairness of your intended response
                   d. Tell the person the reason for the contact
                   e. Use appropriate tactics which will likely reduce the need to
                       make exigent decisions
          2. Engagement
                   a. Let the person contacted “Voice” their concerns-let them tell
                       you their side of the story
                   b. Actively listen to the person attempting to identify their issue
                   c. Attempt to find a point of agreement or understanding for
                       your decision or the nature of the contact
                   d. Ask if they have questions or concerns
                   e. After the person has expressed their concerns explain the
                       outcome of the law enforcement action
                   f. Video presentation and assessment:
                       http://www.youtube.com/watch?v=9VRNaru--eE
                           1. What is your take-away of the video? Was the officer
                               professional?
                           2. Did the citizen have legitimate concerns?
                           3. How did the officer address those concerns? Did he
                               listen?
                           4. Do the subjects in the video respect the authority
                               (legitimacy) of the officer?
                           5. What did his partner do?
                           6. How effective was the partner?
                           7. How should this incident have been addressed by
                               their department?
                           8. What are the rights of civilians to observe, comment
                               on and document/record officer actions?
                   g. Desired results: We want officers to identify that a
                       professional approach combined with a willingness to explain
                       our actions supports the perception of procedural justice and

                                                                         Page 21 of 25
  Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 23 of 26. PageID #: 6072
                                Bias-Free Policing

                      police legitimacy. The officer in this case does not seem to
                      understand the limits of his authority and is unwilling to
                      explain his decisions. He backs himself into a corner and
                      when his authority is not accepted the officer “loses” it. The
                      group should also reach the conclusion that this contact could
                      have significant professional impact on the officer-discipline,
                      time off or potentially termination. The officer was disciplined.
                      It is important to point out how effective the backup officer
                      was in separating the primary officer and explaining the event
                      to the subjects.
           3. Closing
                  a. Do what you said you would
                  b. Provide your information to any person contacted or anyone
                      at the scene interested in the incident
                  c. Make efforts to follow up with victims
                  d. Video presentation and assessment:
                      http://www.youtube.com/watch?v=hPCmk4iZ6J8
                          1. What is your take-away of the video? Desired
                              response: We want officers to identify that a
                              professional approach combined with a willingness to
                              explain our actions supports the perception of
                              procedural justice and police legitimacy
                          2. Was there potential in this contact for assertion of
                              bias/racism? Desired response: Yes
                          3. How did the officer address these concerns? The
                              officer understands his legal authority, is capable of
                              explaining his actions and clearly recognizes he is
                              answerable to the community he serves
                          4. Was it effective? Desired response: Yes
                          5. Is it likely those involved will be “happy” with the
                              contact? Desired response: Yes
                          6. What is the officer goal or reasonable expectation
                              from the contact? Desired response: Biases require
                              identification and through our conduct we challenge
                              the bias or change our behavior. This can apply to
                              perceived biases toward police.

XIII. Communication Matters

   A. The instructor will reinforce that how we communicate to the public, each
      other and even family really does matter.
   B. During CDP’s 2018 Bias-Free Training I, we talked about body language and
      how it can impair our message or job. The instructor will direct attention to
      the two pictures and ask, (PJ2 Slide 29) “What are we communicating, and
      how are we communicating?” The instructor will reinforce the practice that
      there is a time and a place to be “the police”. However, confidence in our

                                                                         Page 22 of 25
  Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 24 of 26. PageID #: 6073
                                 Bias-Free Policing

        training and knowledge will allow us to use our “power” appropriately. Now,
        we have to look at the times when our actions can be tempered to match the
        encounter.
   C.   Strong communication skills can be applied as a tactic in law enforcement.
   D.   Introduce the video “Police Communication Skills”. Encourage the class to
        look for comments related to procedural justice.
   E.   Published on Mar 23, 2014
   F.   POLICE magazine has teamed up with Lieutenant Kevin Dillon, a retired
        officer and trainer who developed the L.O.C.K.U.P. system for a video series
        focusing on police combat strategies and tactics. In this segment, Lt. Dillon
        discusses the importance of effective communication with the public,
        subjects, and detainees.
   G.   Tactical Mindset, Tactical Communications: To debrief this video, reinforce
        how Lt. Dillion uses both traditional police tactics (i.e. use of force) and
        procedural justice.
   H.   Video Assessment; “Police Communication Skills”. Encourage the class to
        look for comments related to procedural justice.(PJ2-Slide 30)
        https://www.youtube.com/watch?v=y5IuR0QZntA
                             7. Do you think these tactics are important? Why?
                             8. Does Lt. Dillon talk about how treatment is an
                                 effective tactic?
                             9. Has anyone in the class had a similar experience
                                 where a citizen assisted you when struggling to
                                 perform a police function?
                             10. Is procedural justice a tactic? Can it de-escalate?



XIV. Summary/ CONCLUSION)

   A. Implicit Bias-What is it?
          1. Preference (positive or negative) for a social category based on
               stereotypes or attitudes that we hold and tend to develop early in life
               and that operate outside of our awareness
          2. Understanding Implicit Biases is important because they have the
               potential to impact our interactions and efforts to engage with
               different groups of people or people with certain characteristics, and
               use procedural justice tactics to promote police legitimacy
   B. Legitimacy-The key defining feature of a legitimate authority is people feel
      obliged to voluntarily comply with that authority’s directives. This voluntary
      compliance is distinct from compliance out of fear of punishment or
      expectations of reward.
   C. Procedural Justice-the procedures used by police officers in which citizens
      are treated fairly and with proper respect as human beings
   D. Four Pillars of Procedural Justice: Voice, Neutrality, Transparency and
      Impartiality (Respect)


                                                                         Page 23 of 25
  Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 25 of 26. PageID #: 6074
                                Bias-Free Policing

   E. Community Bank Account-( example of how legitimacy works)
          1. We-as a Division and as individual officers-make deposits into a
               financial bank account and build up a reserve from which we can
               make withdrawals, if needed. A community bank account is a
               metaphor that describes the amount of trust that has been built up by
               the police with the community.
          2. If the police make deposits into the community bank account through
               courtesy, kindness and honesty, then they build up a reserve. The
               community trust towards the police becomes higher with a built up
               reserve, and even if the police make a mistake, the reserve will
               compensate for the mistake.
   F. Fast Traps – Over reliance on implicit bias
   G. Slow Traps - situations that puts someone at risk of being perceived
      negatively in a domain they care about
   H. Defusing Traps – Slow down, engage in self reflection, conduct a proper
      investigation
   I. LEED-Can be used as a Tactical approach to providing procedural justice to
      foster legitimacy.
          1. Four Basic principles: Listen and Explain with Equity and Dignity




XV. CONCLUSION


   A. The Topics covered/reviewed:
      1.     Implicit Bias
      2.     Procedural Justice
      3.     Four Pillars of Procedural Justice
      4.     Legitimacy
      5.     Community Bank Account
      6.     Traps defined
      7.     Fast Traps
      8.     Slow Traps
      9.     Defusing Traps
      10.    Tactical Approach to Procedural Justice-LEED


                                  REFERENCES:

1. Procedural Justice and Police Legitimacy (PJ1) Facilitator Guide; Prepared
by the Instructional Design and Quality Control Section, Education and
Training Division, Chicago Police Department
Participant Guide developed by P.O. Raymond Fierro and P.O. Al Ferreira
Contributions by Lt. Bruce Lipman and Sgt. Mark Sedevic

                                                                       Page 24 of 25
  Case: 1:15-cv-01046-SO Doc #: 271-1 Filed: 07/23/19 26 of 26. PageID #: 6075
                               Bias-Free Policing

2. A Tactical Mindset: Procedural Justice and Police Legitimacy (PJ2)
Facilitator Guide; Prepared by the Instructional Design and Quality Control
Section, Education and Training Division
Chicago Police Department, Written by:
Chicago P.O. J. Esquivel, P.O. A. Ferreira, P.O. M. Hayes,
P.O.T. Henderson, Lt. B. Lipman, P.O. D. Patterson

3. Tactical Perception: Using the Science of Justice (PJ3) Facilitator Guide
Prepared by the Center for Policing Equity

4. Ohio Peace Officer Basic Training, Community Diversity & Procedural
Justice, Unit 1 – Topic 4,

5. Cleveland Police GPO #1.07.08

6. Procedural Justice for Law Enforcement: An Overview By Laura Kunard,
PhD and Charlene Moe Center for Public Safety and Justice, University of
Illinois
7. Legitimate Leadership, SPIAA Training Conference
Enhancing Legitimacy: Procedural Justice & Crime Control in the 21st Century
Gennaro F. Vito, Professor, Southern Police Institute, University of Louisville

8. Seattle PD 2014 Search and Seizure and Bias-Free Policing ISDM; Sgt. J.
Brooks and Officer M. Welte
9.”National differences in gender-science stereotypes predict national sex
differences in science and math”, PNAS, Published online June 22, 2009

10. TOM R. TYLER, ‘WHY PEOPLE OBEY THE LAW’ (2006)




                                                                    Page 25 of 25
